Title: To Alexander Hamilton from William C. Bentley, 17 August 1799
From: Bentley, William C.
To: Hamilton, Alexander


Richmond [Virginia] August 17, 1799. “Yours of the 10 Ultimo notifying the appointments of the Medical Staff and the Com: officers to fill vacancies within my Regiment was received in proper time. The manner in which the vacancies were filled was unexpected to me, as well as to those who received the appointments; They all excepted to have been the junior officers of the regiment, and that those who had been in service, would have been promoted. The arrangement of relative rank of my Regiment as reported by me on the 15th Ultimo, was made under that Idea, and yours of the 31st establishes the rank, agreeably to the report, and authorizes me to act upon it accordingly; which makes those two letters irreconcilable. I will be obliged to you to have a reference to them and if they appear to you in the same light, to reconcile the differences and transmit a compleat list, agreeably to the rank as now fixed.…”
